Citation Nr: 1114467	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-37 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability, to include varicose veins of the right and left legs.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to a compensable rating for the excision of a tumor on the left testis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before a Decision Review Officer at a local RO hearing in October 2009.  A transcript of the hearing is of record.  At the October 2009 hearing, held while the case was still pending at the RO, the Veteran withdrew his appeal as to the issue of entitlement to a temporary total evaluation for convalesce following surgery.  This issue is thus not on appeal.  See 38 C.F.R. § 20.204 (2010).

The Veteran also testified at a Board hearing in February 2011.  A transcript of this hearing is of record.  At this hearing, he raised the issues of entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected excision of a tumor on the left testis; and service connection for a psychiatric disorder, to include as secondary to erectile dysfunction.  He also stated that he wished to reopen a claim of entitlement to service connection for tinnitus.  As these issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), they are referred to the AOJ for the appropriate action.

Following the last supplemental statement of the case, evidence in the form of a witness statement in support of the hearing loss claim was added to the file without a waiver of RO review.  As the Board is granting the hearing loss claim on appeal, there is no prejudice in the Board's consideration of such evidence.

The Board also notes that the Veteran was denied entitlement to service connection for varicose veins in an April 1991 rating decision.  In adjudicating the Veteran's current claim, it is noted that the Veteran is now diagnosed with peripheral edema with a history of chronic venous insufficiency (in addition to varicose veins).  This represents a new diagnosis and, therefore, new and material evidence is not necessary to consider this claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (where a prior claim for service connection has been denied, and a current claim contains a different diagnosis (even one producing the same symptoms in the same anatomic system), a new decision on the merits is required); see also Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) (indicating that a newly-diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder (such as depressive neurosis), is not the same for jurisdictional purposes when it has not been previously considered). 

The issue of entitlement to a compensable rating for the excision of a tumor on the left testis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had a military occupational specialty of infantryman.

2.  Resolving all reasonable doubt in the Veteran's favor, a current bilateral leg disability had its onset in service.

3.  Resolving all reasonable doubt in the Veteran's favor, a current bilateral hearing loss disability is related to noise exposure during military service.


CONCLUSIONS OF LAW

1.  A bilateral leg disability was incurred as a result of active service.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Bilateral hearing loss was incurred as a result of active service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for bilateral leg disability and for bilateral hearing loss.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

However, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2010).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

1.  Bilateral Leg Disability

The Veteran seeks service connection for a bilateral leg disability, to include varicose veins.  In support, he maintains that his varicose veins of his right and left lower extremity had their onset in service.  Service treatment records are negative for complaint or diagnosis of varicose veins.  

The Veteran was afforded a VA examination in August 2010.  Following review of his service treatment records, clinical interview and examination, the VA examiner provided a diagnosis of varicose veins.  The examiner opined that it is at least as likely as not that the current varicose veins are a result of military service.  The rationale was that the Veteran was diagnosed with moderate varicose veins in a July 1995 examination, approximately one year after leaving the military.  

At the Veteran's hearing before the undersigned, he clarified that his claim of service connection for a bilateral leg disability was specifically for a disability manifested as varicose veins.  He noted that if service connection for varicose veins was awarded, such action would satisfy his claim.  He also contended that his varicose veins began in service and has continued since.

The Veteran has reported the onset of varicose veins affecting both of his legs in service and reports a continuity of similar symptoms since.  He is certainly competent to testify as to varicose veins in service as they are observable and able to be diagnosed by lay people by their unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  He is also competent to report a continuity of symptomatology since service; and such continuity can serve to satisfy the requirement for a nexus between an in-service disease and a current disability.  Barr, 21 Vet. App. 303 (2007); Caluza, 7 Vet. App. 498 (1995).

In view of the totality of the evidence, including the Veteran's current diagnosis of varicose veins of the right and left lower extremities, his competent and credible testimony that the conditions had their onset during service and have persisted since that time, and the August 2010 VA examination positive nexus opinion, the Board finds that a bilateral leg disability, to include varicose veins, was incurred during service.  Thus, service connection for varicose veins of the right and left lower extremity is warranted.  38 U.S.C.A. § 5107(b).  

2.  Bilateral Hearing Loss

The Veteran is seeking to establish service connection for bilateral hearing loss. 

Service treatment records do not show any complaints or treatment for hearing loss.  A separation examination is not of record.  The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was infantry crewman.  

At an August 2008 VA audio examination, the Veteran exhibited pure tone thresholds of the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 15, 15, 10, 40, and 40 decibels.  Pure tone thresholds of the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were listed as 10, 15, 15, 35, and 40 decibels.  Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The audiologist diagnosed the Veteran with a mild sensorineural hearing loss in both ears.  

At hearings held in October 2009 and February 2011, the Veteran testified that he was exposed to loud noise in service, first noticed problems with his hearing in service, and that these problems hearing have continued ever since service.  In a statement received in February 2011, a former service member and friend of the Veteran stated that he personally observed the Veteran's hearing difficulty during military service.

The August 2008 VA audio consult results reflect a bilateral hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.  Thus, the requirement that a current disability be present is satisfied.  

The Board has considered the Veteran's testimony concerning in-service noise exposure and his documented duty assignment.  In giving due consideration to the circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  The Veteran has reported the onset of hearing loss in service and reports a continuity of difficulty with his hearing acuity since.  The Veteran is certainly competent to testify as to having problems with his hearing in service.   See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is also competent to report a continuity of symptomatology since service; and such continuity can serve to satisfy the requirement for a nexus between an in-service event and a current disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As his testimony of onset of hearing loss in service, with a continuity of symptoms since, is consistent with the evidence of record and does not lack facial plausibility, the Board finds his testimony to be credible.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board has considered the August 2008 VA examiner's opinion that he could not determine whether the current hearing loss was the result of noise trauma in the Army without resort to speculation.  However, the only rationale offered for the opinion was that there was no separation audiogram in the file.  The Board notes that a medical opinion based solely on the absence of documentation in the record is inadequate, and an examiner must take into account a Veteran's reports of injuries and symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Absent the VA examiner's opinion, the only remaining evidence of a nexus is the Veteran's credible report of a continuity of symptoms since service.  Thus, the Board finds that the required nexus has been established.  For these reasons, and resolving reasonable doubt in his, the Board finds that the evidence supports service connection for bilateral hearing loss.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a bilateral leg disability, to include varicose veins of the right and left legs, is granted.

Service connection for bilateral hearing loss is granted.

REMAND

The Board notes that the Veteran was initially represented by a private attorney.  (See VA Form 21-22 received by VA in December 2008).  In a September 2009 letter, the attorney indicated that he was withdrawing his representation of the Veteran.  To date, the Veteran has not identified a new representative, although he did appear at his most recent hearing before the undersigned with an advocate.  On remand, the RO should inform the Veteran that he may be represented before VA if a properly completed VA Form 21-22 or VA Form 21-22a is provided. 

The Veteran seeks an initial compensable rating for service-connected residuals of an excision of a tumor on the left testis.  The Veteran was afforded a VA examination for this disability in August 2008.  At that examination, the Veteran reported that he had some tenderness in his left testicle.  The examiner did not address whether tenderness or pain was objectively manifested on evaluation.  Notably, at the Veteran's October 2009 hearing, he averred that the examination was inadequate because the VA examiner failed to manipulate his testicles or his scrotum.  At the recent hearing held in February 2011, the Veteran, through his advocate, averred that he has a scar on the testis which should be taken into consideration for a compensable rating.  

The Veteran's service-connected condition has only been rated by analogy to the rating code for benign neoplasms of the genitourinary system.  38 C.F.R. § 4.115b, Diagnostic Code 7529.  Benign neoplasms of the genitourinary system are rated as voiding dysfunction or renal dysfunction, whichever is predominant.  DC 7529.  In this case, there is no medical evidence establishing that the Veteran's residuals of an excision of a tumor on the left testis manifest with voiding or renal dysfunction and the Veteran denies experiencing such symptoms.  Therefore, rating the residuals of an excision of a tumor on the left testis may require consideration of diagnostic codes other than DC 7529. 

In light of the above, the Board finds that a contemporaneous examination is necessary to determine the current severity and manifestations of the service-connected disorder.  In addition, a new examination would provide useful information as to whether the Veteran would more properly be rated pursuant to DC 7819 for benign skin neoplasms which are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 for scars.  

Finally, in a September 2008 statement, the Veteran indicated that he receives treatment at the Kissimmee, Florida, VA outpatient clinic.  As such, on remand, the RO must update the claims file with any current and relevant treatment records from this facility.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that he or his representative, if any, should submit a properly completed VA Form 21-22 or VA Form 21-22a if he wishes to be represented.

2.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his service-connected genitourinary disorder on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all records referred to by the Veteran, including but not limited to treatment records at the Kissimmee CBOC, not already on file.  

3.  Then schedule the Veteran for an appropriate VA examination to ascertain the nature and severity of his service-connected residuals of excision of a tumor on the left testis.  Prior to examining the Veteran, the examiner must review the entire claims file, including a complete copy of this remand.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  The examiner should comment on the presence or absence of renal dysfunction, voiding dysfunction, urinary frequency, and/or obstructed voiding, as required by the above-noted worksheet.  Any scarring should be specifically noted, along with findings as to the size of the scars, whether pain and tenderness are present, and whether there are any limitations caused by the scarring.  The examiner should also indicate the impact this disability has on the Veteran's ability to secure or follow a substantially gainful occupation.

The rationale for all opinions expressed should be provided.  In addition, please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if you are unable to offer an opinion, it is essential that you provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

4.  Readjudicate the claim on appeal.  If any benefit sought on appeal is not granted, the RO should furnish a supplemental statement of the case on all issues in appellate status, and the Veteran should be provided an opportunity to respond in accordance with applicable statutes and regulations.  The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


